Exhibit 10.2

BUYER STOCKHOLDER AGREEMENT

This Stockholder Agreement (this “Agreement”), dated as of March 17, 2013, is
entered into by and between Palomar Medical Technologies, Inc., a Delaware
corporation (the “Company”), and the undersigned stockholder (“Stockholder”) of
Cynosure, Inc., a Delaware corporation (the “Buyer”).

WHEREAS, concurrently with the execution of this Agreement, the Company, the
Buyer and Commander Acquisition Corp., a Delaware corporation and a wholly owned
subsidiary of the Buyer (the “Merger Subsidiary”), are entering into an
Agreement and Plan of Merger (as the same may be amended from time to time, the
“Merger Agreement”), providing for, among other things, the merger (the
“Merger”) of the Merger Subsidiary and the Company pursuant to the terms, and
subject to the conditions, of the Merger Agreement;

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Company has required that Stockholder execute and deliver this Agreement;
and

WHEREAS, in order to induce the Company to enter into the Merger Agreement,
Stockholder is willing to make certain representations, warranties, covenants
and agreements with respect to the shares of Class A common stock, par value
$0.001 per share, of the Buyer (the “Buyer Common Stock”) owned beneficially and
of record by Stockholder, as set forth below Stockholder’s signature on the
signature page hereto (the “Original Shares” and, together with any additional
shares of Buyer Common Stock pursuant to Section 6 hereof, the “Shares”).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions.

For purposes of this Agreement, capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement.

 

2. Representations of Stockholder.

Stockholder represents and warrants to the Company that:

(a) (i) Stockholder owns beneficially and of record all of the Original Shares
free and clear of all Liens, except for any such Lien that, individually or in
the aggregate, would not reasonably be expected to affect adversely the ability
of Stockholder to perform its obligations



--------------------------------------------------------------------------------

under this Agreement, and has the sole right to vote (or cause to be voted) the
Original Shares, and (ii) except pursuant hereto, there are no options, warrants
or other rights, agreements, arrangements or commitments of any character to
which Stockholder is a party relating to the pledge, disposition or voting of
any of the Original Shares and there are no voting trusts or voting agreements
with respect to the Original Shares.

(b) Stockholder does not own beneficially or of record any shares of Buyer
Common Stock other than (i) the Original Shares and (ii) any options, warrants
or other rights to acquire any additional shares of Buyer Common Stock or any
security exercisable for or convertible into shares of Buyer Common Stock, as
set forth on the signature page of this Agreement (collectively, the “Options”).

(c) Stockholder has full corporate (or comparable) power and authority (if an
entity) or the legal capacity (if a natural person) to enter into, execute and
deliver this Agreement, to perform fully Stockholder’s obligations hereunder
(including the proxy described in Section 3(b) below) and to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Stockholder and constitutes the valid and binding
obligation of Stockholder, enforceable against Stockholder in accordance with
its terms, subject to the Bankruptcy and Equity Exceptions.

(d) None of the execution and delivery of this Agreement by Stockholder, the
consummation by Stockholder of the transactions contemplated hereby or
compliance by Stockholder with any of the provisions hereof will conflict with
or result in a breach, or constitute a default (with or without notice or lapse
of time or both) under any provision of, any trust agreement, loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement, instrument
or law applicable to Stockholder or to Stockholder’s property or assets, except
for any such conflict or breach that (i) has been waived or cured prior to the
date hereof or (ii) individually or in the aggregate, would not reasonably be
expected to affect adversely the ability of Stockholder to perform Stockholder’s
obligations under this Agreement.

(e) No consent, approval or authorization of, or designation, declaration or
filing with, any Governmental Entity or other person on the part of Stockholder
is required in connection with the valid execution and delivery of this
Agreement, except for any such consent, approval, authorization, designation,
declaration or filing that (i) has been obtained or made (as applicable) prior
to the execution and delivery hereof or (ii) if not obtained or made (as
applicable), individually or in the aggregate, would not reasonably be expected
to affect adversely the ability of Stockholder to perform Stockholder’s
obligations under this Agreement. To the extent Stockholder is a natural person,
no consent of Stockholder’s spouse is necessary under any “community property”
or other laws in order for Stockholder to enter into and perform its obligations
under this Agreement, except for any such consent that (A) has been obtained
prior to the execution and delivery hereof or (B) if not obtained, individually
or in the aggregate, would not reasonably be expected to affect adversely the
ability of Stockholder to perform Stockholder’s obligations under this
Agreement.

 

2



--------------------------------------------------------------------------------

3. Agreement to Vote Shares; Irrevocable Proxy.

(a) Stockholder hereby irrevocably and unconditionally agrees, from and after
the date hereof and until the Termination Date, to vote the Shares (or execute a
written consent or consents if stockholders of the Buyer are requested to vote
their shares through the execution of an action by written consent in lieu of
any such annual or special meeting of stockholders of the Buyer) and to cause
any holder of record of Shares to vote such Shares (or execute such written
consents): (i) in favor of the Buyer Voting Proposal and the Buyer Equity Plan
Proposal; and (ii) against any action, proposal, transaction or agreement which
would reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Buyer
under the Merger Agreement or of Stockholder under this Agreement. Except as set
forth in this Section 3, Stockholder shall not be restricted from voting in
favor of, against or abstaining with respect to any matter presented to the
stockholders of the Buyer.

(b) Stockholder hereby appoints the Company and any designee of the Company, and
each of them individually, its proxies and attorneys-in-fact, with full power of
substitution and resubstitution, to vote or act by written consent during the
term of this Agreement with respect to the Shares in accordance with
Section 3(a). This proxy and power of attorney is given to secure the
performance of the duties of Stockholder under this Agreement. Stockholder shall
take such further action or execute such other instruments as may be necessary
to effectuate the intent of this proxy. This proxy and power of attorney granted
by Stockholder shall be irrevocable during the term of this Agreement, shall be
deemed to be coupled with an interest sufficient in law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by
Stockholder with respect to the Shares. The power of attorney granted by
Stockholder herein is a durable power of attorney and shall survive the
dissolution, bankruptcy, death or incapacity of Stockholder. The proxy and power
of attorney granted hereunder shall terminate upon the termination of this
Agreement.

 

4. No Voting Trusts or Other Arrangement.

Stockholder agrees that Stockholder will not, and will not permit any entity
under Stockholder’s control to, deposit any of the Shares in a voting trust,
grant any proxies with respect to the Shares or subject any of the Shares to any
arrangement with respect to the voting of the Shares, other than (a) agreements
entered into with the Company or any of its Affiliates (which, for purposes of
this Agreement, shall have the meaning set forth in Rule 405 promulgated under
the Securities Act) and (b) the granting of a proxy or proxies to vote the
Shares on any matter (except for the matters described in clauses (i) and
(ii) of Section 3(a) above) at any annual meeting of the Buyer’s stockholders.

 

5. Transfer and Encumbrance.

Stockholder agrees that during the term of this Agreement, Stockholder will not,
directly or indirectly, transfer, sell, offer, exchange, assign, pledge or
otherwise dispose of or encumber

 

3



--------------------------------------------------------------------------------

(“Transfer”) any of the Shares or enter into any contract, option or other
agreement with respect to, or consent to, a Transfer of, any of the Shares or
Stockholder’s voting or economic interest therein. Any attempted Transfer of
Shares or any interest therein in violation of this Section 5 shall be null and
void. Notwithstanding anything to the contrary in this Agreement, this Section 5
shall not prohibit a Transfer of the Shares by Stockholder (a) if Stockholder is
a natural person, to any person who is a family member of Stockholder (as the
term “family member” is defined by Form S-8 promulgated under the Securities Act
(or any successor or comparable form)) or upon the death of Stockholder,
(b) pursuant to any written trading plan in effect on the date of this Agreement
intended to satisfy the requirements of Rule 10b5-1 under the Exchange Act,
(c) to an Affiliate of Stockholder, or (d) after the record date for determining
the stockholders eligible to vote at the Buyer Meeting, as set forth in the
Joint Proxy Statement/Prospectus; provided, that a Transfer referred to in
clauses (a) and (c) of this sentence shall be permitted only if, as a
precondition to such Transfer, the transferee agrees in writing to be bound by
all of the terms of this Agreement.

 

6. Additional Shares.

Stockholder agrees that all shares of Buyer Common Stock that Stockholder
purchases, acquires the right to vote or otherwise acquires ownership
beneficially or of record (excluding shares of Buyer Common Stock underlying
unexercised or unvested Options) of after the execution of this Agreement shall
be subject to the terms of this Agreement and shall constitute Shares for all
purposes of this Agreement.

 

7. Termination.

This Agreement shall terminate upon the earliest to occur of (a) the Effective
Time, (b) September 30, 2013, and (c) the date on which the Merger Agreement is
terminated in accordance with its terms (any such date described in the
foregoing clauses (a), (b) or (c) shall be referred to herein as the
“Termination Date”).

 

8. No Agreement as Director or Officer.

This Agreement is being entered into by Stockholder solely in Stockholder’s
capacity as the beneficial and record owner of the Shares. Stockholder makes no
agreement or understanding in this Agreement in Stockholder’s capacity as a
director or officer of the Buyer or any of its subsidiaries (if Stockholder
holds such office), and nothing in this Agreement: (a) will limit or affect any
actions or omissions taken by Stockholder in stockholder’s capacity as such a
director or officer, including in exercising rights under the Merger Agreement,
and no such actions or omissions shall be deemed a breach of this Agreement or
(b) will be construed to prohibit, limit or restrict Stockholder from exercising
Stockholder’s fiduciary duties as an officer or director to the Buyer or its
stockholders.

 

4



--------------------------------------------------------------------------------

9. Specific Performance.

Each party hereto acknowledges that it will be impossible to measure in money
the damage to the non-breaching party if a party hereto fails to comply with any
of the obligations imposed by this Agreement, that every such obligation is
material and that, in the event of any such failure, the non-breaching party
will not have an adequate remedy at law or damages. Accordingly, each party
hereto agrees that the parties hereto shall be entitled to seek the remedy of
specific performance of the terms hereof, in addition to any other remedy at law
or in equity.

 

10. Entire Agreement; Amendment.

This Agreement constitutes the entire agreement between the parties to this
Agreement and supersedes any prior understandings, agreements or representations
by or between the parties hereto, or any of them, written or oral, with respect
to the subject matter hereof, and the parties hereto specifically disclaim
reliance on any such prior understandings, agreements or representations to the
extent not embodied in this Agreement. This Agreement may not be amended or
supplemented, and no provisions hereof may be modified or waived, except by an
instrument in writing signed by both parties hereto. No waiver of any provision
hereof by either party shall be deemed a waiver of any other provision hereof by
such party, nor shall any such waiver be deemed a continuing waiver of any
provision hereof by such party.

 

11. Notices.

All notices and other communications hereunder shall be in writing and shall be
deemed duly delivered if delivered personally (notice deemed given upon
receipt), sent via facsimile or e-mail or sent by a nationally recognized
overnight courier service (notice deemed given upon the receipt of proof of
delivery), in each case to the intended recipient as set forth below:

If to the Company:

Palomar Medical Technologies, Inc.

15 Network Drive

Burlington, MA 01803

Attention: Patricia A. Davis

Email: pdavis@palomarmedical.com

with a copy (which shall not constitute notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attention: Hal J. Leibowitz

Telecopy: (617) 526-5000

Email: hal.leibowitz@wilmerhale.com

 

5



--------------------------------------------------------------------------------

If to Stockholder, to the address or email address set forth for Stockholder on
the signature page hereof.

with a copy (which shall not constitute notice) to:

Hinckley, Allen & Snyder LLP

28 State Street

Boston, MA 02109

Attention: James R. Burke

Telecopy: (617) 378-4347

Email: jburke@haslaw.com

Either party to this Agreement may give any notice or other communication
hereunder using any other means (including messenger service, telecopy, telex or
ordinary mail), but no such notice or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Either party to this Agreement may change the address to
which notices and other communications hereunder are to be delivered by giving
the other party to this Agreement notice in the manner herein set forth.

 

12. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of Delaware.

(b) Each of the parties to this Agreement (i) agrees that all actions and
proceedings arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement shall be heard and determined in the
Chancery Court of the State of Delaware and any state appellate court therefrom
within the State of Delaware (or, if the Chancery Court of the State of Delaware
declines to accept jurisdiction over a particular matter, any federal court
within Wilmington, Delaware), (ii) irrevocably consents to submit itself to the
exclusive jurisdiction and venue of such courts in any action or proceeding,
(iii) agrees that all claims in respect of such action or proceeding shall be
heard and determined in any such court, (iv) agrees that it shall not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court, and (v) agrees not to bring any action or proceeding
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement in any other court. Each of the parties hereto
waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waives any bond, surety or other security that might
be required of any other party with respect thereto. Either party hereto may
make service on another party by sending or delivering a copy of the process to
the party to be served at the address and in the manner provided for the giving
of notices in Section 11. Nothing in this Section 12(b), however, shall affect
the right of either party to serve legal process in any other manner permitted
by law.

 

6



--------------------------------------------------------------------------------

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF EITHER PARTY HERETO IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

(d) Any term or provision of this Agreement that is invalid or unenforceable in
any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

(e) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each of the parties hereto and delivered to the other party, it being
understood that both parties need not sign the same counterpart. This Agreement
may be executed and delivered by facsimile transmission or as a “pdf” or similar
attachment to an electronic transmission.

(f) All Section headings herein are for convenience of reference only and are
not part of this Agreement, and no construction or reference shall be derived
therefrom.

(g) The obligations of Stockholder set forth in this Agreement shall not be
effective or binding upon Stockholder until after such time as the Merger
Agreement is executed and delivered by the Company, the Buyer and Merger
Subsidiary. The parties agree that there is not and has not been any other
agreement, arrangement or understanding between the parties hereto with respect
to the matters set forth herein.

(h) Neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned or delegated, in whole or in part, by operation
of law or otherwise by either of the parties hereto without the prior written
consent of the other party, and any such

 

7



--------------------------------------------------------------------------------

assignment without such prior written consent shall be null and void. Subject to
the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors and permitted assigns.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

PALOMAR MEDICAL TECHNOLOGIES, INC. By  

 

Name:   Title:  

 

STOCKHOLDER By  

 

Name:  

Number of Shares of Buyer Common Stock Owned Beneficially and of Record as of
the Date of this Agreement:

 

Number of Options Owned Beneficially and of Record as of the Date of this
Agreement:

 

Street Address:

City/State/Zip Code:

Email:

 

9